Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b) 
Claims 1-8, 10-12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “the downstream direction” lacks antecedent basis.  It is suggested that “the downstream direction” be changed to --a downstream direction--.
In claim 16, it is unclear as to the meaning of the phrase, several parts assembled rigidly, with no possibility of relative movement between said rigidly assembled parts?  It is suggested that the claim be amended to recite --several parts assembled rigidly preventing relative movement between said rigidly assembled parts--.  


                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8, 10-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herre et al (US 2011/0262622; equivalent to WO 2010/046064) in view of Hu et al (US2011/0012961) and Makita et al (JP2003-251813; [see English translation]).
Herre provides a coating product applicator comprising printing nozzles (i.e., inkjet type, 47-50; see Figs. 21-24; [0046, 0159] capable of printing onto different sides of objects, each including an outlet channel emerging in downstream direction by a coating product discharge orifice, wherein the printing nozzles are distributed on at least two faces of a supporting/mounting body (see Fig. 22, detail not disclosed) and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes.   Herre further provides for printing nozzles or applicator heads independently dischargeable as evidenced by [0062].  Herre is silent concerning a rigid supporting/mounting body with the printing nozzles distributed on a first face and second face of the rigid supporting/mounting body.  Hu, in the inkjet printer art, recognizes a solid supporting/mounting body defining an inkjet head wherein printing nozzles are distributed on at least two faces thereof and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes to print onto different sides of objects (i.e., 3D printing thereon; [0011-0012]; see Figs. 1-4).  Makita expressly recognizes, in the inkjet printer art, the benefit of having an inkjet printhead having rigidity in order to improve the droplet characteristics [0029, 0038, 0054].  In light of the teachings of Hu and Makita, it would have been obvious to one of ordinary skill before the effective filing date of the invention to provide a solid rigid supporting/mounting body defining an inkjet head wherein printing nozzles are distributed on at least two faces thereof and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes to print onto different sides of objects effecting 3D printing thereon with improved droplet characteristics.  In other words, one of ordinary skill in the art would readily appreciate providing in the Herre applicator use of a rigid supporting/mounting body defining an inkjet head wherein printing nozzles are distributed on at least two faces thereof and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes to effect improved print quality onto different surfaces of multi-dimensional objects.
Regarding claims 2-4, the applicator as defined by the combination above does not explicitly set forth angle detail formed between the two non-parallel planes.  Nevertheless, an angle slightly greater than ninety degrees exists between the two non-parallel planes because the two non-parallel planes are beyond being at right angles with one another (see Fig. 22 of Herre and Fig. 3 of Hu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine via routine experimentation, the appropriate angle formed between the two non-parallel planes in accordance with the angled surfaces of multi-dimensional objects receiving coating.
Regarding claim 5, the applicator as defined by the combination above would provide for different numbers of nozzles per face because Herre provides for several first printing nozzles with discharge orifices of which are distributed on a first face of the body, and at least one second printing nozzle, the outlet orifice of which is on a second face of the body, and wherein the number of the first nozzles actuatable may be different from the number of the second nozzles in the travel direction as evidenced by [0156-0159], see Figs. 21 & 22 of Herre.
Regarding claim 6, the applicator as defined by the combination above would have some of the printing nozzles distributed on both the at least two faces of the rigid body of the same type and have discharge orifices with identical dimensions (see Figs. 21 & 22 of Herre).
Regarding claim 7, the applicator as defined by the combination above would have printing nozzles of different discharge orifice dimensions for two-tone painting of objects (see Herre [0156-0159]).  The combined applicator is not clear on different dimensioned discharge orifices of nozzles per face of the rigid body.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the printing nozzles of the applicator as defined by the combination above to have different dimensioned discharge orifices of nozzles per face of the rigid body in order to accommodate various sized objects and/or surfaces of the object and provide for desired two-tone painting. 
Regarding claim 8, the applicator as defined by the combination above would appear to have at least two faces of the rigid body on which the printing nozzles are distributed are adjacent to one another as evidenced by (see Figs. 21 and 22.
Regarding claim 10, the applicator as defined by the combination above would provide for mixing because Herre purports to paint mixing ([0086-0087]; clm 82) and thus, Herre would inherently purport mixer integration to the applicator instantly claimed. 
Regarding claim 11, an installation capable of coating product onto objects would include the applicator as defined by the combination above.
Regarding claim 12, the installation capable of coating product onto objects would include the applicator as defined by the combination above as well as robotics because Herre (claim 76) recognizes use of multi-axis robot to facilitate positioning.  One of ordinary skill in the art would readily appreciate the use of the multi-axis robot to facilitate positioning of the rigid supporting/mounting body defining an inkjet head which would hold all the nozzles.
Regarding claim 15, the applicator as defined by the combination above would appear to include integrally formed wall construction for the body or mounting/supporting body which hold the nozzles as evidenced by Hu [0012].   The formation of the rigid body in the form a monobloc or integral block construction to effect rigidity of the mounting/supporting body for the nozzles to improved droplet/print characteristics would be within the purview of one skilled in the art.
Regarding claim 16, the applicator as defined by the combination above would appear to include integrally formed wall construction for the body or mounting/supporting body which hold the nozzles as evidenced by Hu [0012].   Makita further recognizes in the inkjet art, assemblage of inkjet parts with glue with the goal of reduced costs as evidenced by [0009, 0054].  Suitable assemblage of parts of the applicator as defined by the combination above to effect rigidity of the mounting/supporting body for the nozzles to improved droplet/print characteristics would be within the purview of one skilled in the art.

Response to Arguments
Applicants’ arguments filed 5/27/2022 have been fully considered but they are not persuasive. 
Applicants contend that all anticipated or obvious rejections based on the teachings of Herre should be withdrawn because Herre does not set forth the rigid body and Herre does not provide for independently controlling of the nozzles.  
In response, the instantly claimed invention has been maintained as being obvious.   Makita, newly applied, expressly recognizes in the inkjet printer art the benefit of having an inkjet printhead having rigidity in order to improve the droplet characteristics [0029, 0038, 0054].  Thus, having an applicator including a rigid body is deemed obvious and the rigid body being claimed would not rise to a level to warrant patentability.  Herre does provide for printing nozzles or applicator heads independently dischargeable as evidenced by [0062].  Thus, independently discharging coating to effect multi-dimensional printing of objects is deemed obvious and would not rise to a level to warrant patentability.  Finally, a prima facie case of obviousness has been established and the motivation for the combination has been provided as required by Graham v. Deere such that the instantly claimed invention remains rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/15/2022